Citation Nr: 1419612	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to October 1945.  He died in September 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which determined that the appellant had excessive countable income for the purpose of receiving death pension benefits. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim. A review of the Virtual VA claims file reveals copies of relevant procedural documents, which have been reviewed in connection with the appellant's appeal.


FINDINGS OF FACT

1.  A marriage certificate is of record to show that the Veteran and the appellant were legally married, though the date of marriage is unclear (marriage certificate is illegible, and the appellant listed the date of marriage as June 1928 on her claim form, at which time the Veteran would have been seven years of age). 

2.  The Veteran died in September 2008, and was still married to the appellant at the time of his death. 

3.  The appellant's income exceeds the applicable statutory levels for the annualized period in which the income was received.


CONCLUSION OF LAW

The appellant is the recognized surviving spouse of the Veteran, but she does not meet the income criteria for receipt of payment of non-service-connected death pension benefits.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2002); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.271, 3.272, 3.400, 3.1000 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the Veteran and appellant were legally married and it appears that they continuously cohabitated and were married until the time of the Veteran's death in September 2008, as reflected by the death certificate.  The death certificate lists the appellant as the Veteran's surviving spouse.

In January 2009, the appellant filed a VA Form 21-534, claim for death pension benefits.  Copies of the marriage and death certificates were attached to the claim.  The appellant reported that she received approximately $572.40 per month in Social Security Administration (SSA) benefits, as well as $33,250.00 per annum from interest-bearing accounts. 

The Board notes that Death pension is available to the "surviving spouse" of a Veteran in the event of death due to a non-service-connected disability, as long as the Veteran met the required period of wartime service, and subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3. 

Here, the Veteran served during a recognized period of war and received a Purple Heart, among other honors, during the Second World War, which is recognized as having been from December 7, 1941, to December 31, 1946.  See 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(e). 

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any source shall be counted as income during a 12-month annualization period, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement, and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Non-recurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Unreimbursed medical expenses will be excluded when the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate (MAPR) or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12- month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.271(g).  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. 
§ 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 

In the March 2011 Statement of the Case, it was explained that evidence revealed an annual income of $39,775.00.  Specifically, she receives an annual SSA income of $6,268.00 ($572.40 per month), and annual interest income from a myriad of bank accounts totaling $33,250.00 per annum, in addition to a one-time lump SSA payment of $255.00, to reach that total.

She was also informed that non-reimbursed medical expenses reduce countable income for the purpose of the death pension benefits calculation.  At the time the appellant accrued these charges, the maximum annual death pension rate was $7,498.00.  See M21-1, Part I, Appendix B (2007).  Accepted, non-reimbursed medical expenses exceeding five percent of the MAPR are used to reduce countable income.  In this case, five percent of $7,498 is $375.00.  As such, in order for the appellant's claim for VA death pension benefits to succeed, her family medical expenses must exceed this mark in order to reduce countable income.

The appellant reported a total of $9,414.00 in non-reimbursed medical expenses.  When $375 is subtracted from that amount, the appellant's non-reimbursed expenses total $9,039.00.  While the appellant reported funeral costs of $5,500, the receipt from the funeral home indicates that she was charged $1,150 out-of-pocket.  $14,955 in expenses were reported for the Veteran's care prior to death.  In all, these three groups of non-reimbursed expenses total $25,144.00.  When subtracted from the annual family income of $39,775, as reported by the appellant, the total family income, less countable expenses, is $14,631.00, exceeding the maximum annual death pension limit set by law by more than $7,000.  

As explained by the RO in denying the claim, the appellant's income exceeds the MAPR by a very large margin, nearly double, and as such she is not eligible for death pension benefits because of excessive income.  

The Board, having independently reviewed the pertinent information, in detail, must unfortunately come to the same conclusion.

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to such an award.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Because the appellant's income exceeds the statutory limits, she is not legally-entitled to death pension benefits.  Therefore, her claim of entitlement to death pension benefits must be denied.

The Duty to Assit

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify a claimant and representative, if any, of the information and medical or lay evidence needed to substantiate a claim.  When VA receives a complete or substantially-complete application, it will notify the claimant of any needed information and evidence, and VA will inform the claimant which information and evidence, if any, the claimant is to provide and which, if any, that VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Under these provisions, VA is required to make reasonable efforts to help the claimant obtain relevant records.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159.  See Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

In the instant case, the RO sent pre-adjudicatory VCAA notice regarding her claim for entitlement to death pension benefits in June 2009.  Regardless of any such notice, there is no question that she is entitled to recognition as the Veteran's surviving spouse.  Additionally, with respect to the Board's determination that she is not entitled to death pension benefits, as her income exceeds the applicable statutory levels for the annualized period in which the income was received, the facts are undisputed and the appellant's arguments are limited to her interpretation of governing legal authority.

The United States Court of Appeals for Veterans Claims (Court) has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Additionally, VA's Office of General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated due to the lack of a legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004. 

Here, the essential and dispositive facts are not in dispute.  Accordingly, for the reasons stated in the preceding section, the undisputed facts preclude the appellant's eligibility for death pension benefits.  

As such, there is no prejudice to her in in the failure to provide any required pre-adjudication VCAA notice. 

ORDER

Entitlement to death pension benefits is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


